The valuation of relator’s special franchise for the year 1911, as equalized and corrected by the order of the Special Term, dated November 11, 1911, was the completed valuation of this franchise for that year. Therefore, that corrected valuation was the proper one to be taken by respondent for school district purposes for the levy of school taxes for the year 1912. Without regard to the amendment of the Special Term order, made May 21, 1914, the relator was entitled to mandamus for the refund of the excess. The order of May 25, 1915, is, therefore, affirmed, with ten dollars costs and disbursements. Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred.